Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 8 is objected to because of the following informalities:  
For Claim 8 (lines 3-4), Applicant is advised to delete "at least one -Si(ORa)3 terminated poly(diorganosiloxane) prepolymer".
Appropriate correction is required.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3.	Claims 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


5.	Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim recites the broad recitation “ORa is a hydrolysable group”, and the claim also recites “with each Ra preferably and independently being alkyl or acyl” (lines 6-7) which is the narrower statement of the range/limitation. The “preferably” in Claim 12 has similar issue.
	Claims 3-4 recite the limitation "poly(dialkyl siloxane)".  There is insufficient antecedent basis for this limitation in the claim.  
	For Claim 8 (line 2), it is not clear what “the catalyst” contains.
	Claim 8 recites the limitation "at least one -Si(ORa)3 terminated poly(diorganosiloxane) prepolymer".  There is insufficient antecedent basis for this limitation in the claim.  
	For Claim 9 (line 2), it is not clear what value “the amount” refers to.
Claims 10-14 provide for the use of a -Si(ORa)3 terminated polyorganosiloxane prepolymer, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
For Claims 11-14, “Ra” is not defined.

6.	Claims 1 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and/or the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
	JP549 (JP 2005 060549) discloses a two-pack adhesive composition comprising part A and part B. Part A contains an alkenyl functional polyorganosiloxane, a hydrosilylation catalyst, a filler and an adhesion imparting agent. Part B contains an alkenyl functional polyorganosiloxane, a hydrosilyl functional polyorganosiloxane, a filler and an adhesion imparting agent. ([0001] and [0005]) Suitable adhesion imparting agents include vinyltrimethoxysilane, allyltrimethoxysilane, etc. ([0017]) However, JP549 does not teach or fairly suggest the presently claimed second component (B) comprising a -Si(ORa)3 terminated polyorganosiloxane prepolymer. 

7.	Claims 2-10 and 12-14 would be allowable if rewritten to overcome the claim objection(s), the rejection(s) under 35 U.S.C. 101 and/or the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The patentability of the instant claims is set forth in paragraph 6 above.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
June 12, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765